Citation Nr: 0821308	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The veteran served on active duty from December 1999 to 
December 2003, including honorable combat service in the Iraq 
war.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which, among other things, granted service 
connection for both right and left knee disorders and 
assigned a 10 percent rating and a noncompensable rating, 
respectively, for the disabilities.

In March 2007, the Board remanded the matter for additional 
procedural and evidentiary development.  The RO revisited the 
matter in March 2008 and held that the veteran's left knee 
patellofemoral pain syndrome warranted an initial disability 
rating of 10 percent.


FINDINGS OF FACT

1.  The veteran's right knee patellofemoral pain syndrome has 
not resulted in limitation of extension or limitation of 
flexion to 30 degrees.  

2.  The veteran's left knee patellofemoral pain syndrome has 
not resulted in limitation of extension or limitation of 
flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for right knee patellofemoral pain syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-
4.46, 4.71, 4.71a, Diagnostic Code 5099-5014 (2007).


2.  The criteria for an initial disability rating in excess 
of 10 percent for left knee patellofemoral pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40-4.46, 
4.71, 4.71a, Diagnostic Code 5099-5014 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2003, April 2007, and August 2007 
letters, with respect to the initial claims of entitlement to 
service connection and the subsequent claims of entitlement 
to increased disability ratings.  The April 2007 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  As the instant 
appeal originates from the grant of service connection for 
the disabilities at issue.  Consequently, Vazquez-Flores is 
inapplicable.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2003, April 2007, and August 2007 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2003, prior to 
the adjudication of the matter in April 2004. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2003, April 2007, and August 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, and VA examination reports dated in 
January 2004 and February 2008.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

The veteran essentially contends that the current evaluations 
assigned for his knee disabilities do not accurately reflect 
the severity of those disabilities.  Disability evaluations 
are determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Although the veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

The veteran's service-connected right and left knee 
disabilities have been evaluated as 10 percent disabling by 
analogy under Diagnostic Code 5099-5014 pertaining to 
osteomalacia.  See 38 C.F.R. §§ 4.20, 4.27, 4.71a.  
Diagnostic Code 5014 provides that a disability is rated as 
arthritis, which is rated on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5014.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  
  
Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. Under Diagnostic Code 5260, a 
noncompensable rating is warranted if flexion is limited to 
60 degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  Full range of motion 
of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.

Upon review of the medical evidence of record, there is no 
indication that the veteran's right and left knee 
disabilities warrant disability ratings in excess of 
10 percent.   Upon VA examination in January 2004, the 
veteran presented with complaints of pain in both knees.  
Physical examination did not reveal any tenderness, 
deformity, or swelling.  Right knee range of motion was from 
zero to 130 degrees, with a popping noise.  Left knee range 
of motion was from zero to 140 degrees.  Repetitive motion 
did not result in additional pain or limitation of motion.  
There was no evidence of fatigue, weakness, or lack of 
endurance with repetitive motion.  Ligaments were stable on 
varus and valgus testing.  Lachman's and Drawer testing was 
negative.  There was no evidence of muscle atrophy and muscle 
strength was within normal limits.  In August 2007, the 
veteran exhibited normal range of motion in both knees.  
There was no evidence of erythema, redness, heat, or 
crepitus.  Medial collateral and  lateral collateral 
ligaments were strong but tender to palpation.  

In February 2008, the veteran was afforded an additional VA 
examination.  The veteran presented with subjective 
complaints of chronic pain and occasional locking.  Range of 
motion in both knees was from zero to 130 degrees.  There was 
moderate tenderness in the right knee and minimal tenderness 
in the left knee.  There was no erythema, hyperemia, 
ecchymoses, effusion, atrophy, or swelling in either knee. 
Both knees were stable to varus and valgus testing.  
Lachman's testing was negative.  Repetitive motion did not 
result in additional loss of range of motion due to pain, 
weakness, endurance, incoordination or instability.  X-rays 
were negative.  The veteran's usual occupation was that of a 
student and the examiner opined that his knee disabilities 
did not interfere with the veteran's schooling.  

The aforementioned medical evidence of record demonstrates 
that the veteran does not satisfy the criteria for a 
compensable rating under the rating criteria for range of 
motion of the knee under Diagnostic Codes 5260 and 5261.  In 
order to warrant the next available schedular rating of 20 
percent, the veteran's service-connected patellofemoral 
syndrome would have to result in either limitation of flexion 
to 30 degrees or limitation of extension to 15 degrees.  The 
medical evidence of record has demonstrated that, at its 
worst, flexion is limited in both knees to 130 degrees.  The 
record contains no documentation of limitation of extension.  
Thus, based on limitation of motion, the medical evidence 
does not support a rating in excess of 10 percent for right 
or left knee patellofemoral pain syndrome.

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (September 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  As noted above, the veteran does not 
exhibit any limitation of flexion and limitation of extension 
such that a compensable rating is warranted for either knee.

The Board has also considered the applicability of a higher 
rating for the veteran's right and left knee disabilities 
under other appropriate Diagnostic Codes.  There is, however, 
no medical evidence of ankylosis, recurrent subluxation, 
lateral instability, dislocated cartilage, joint effusion, or 
impairment of the tibia or fibula such as to warrant the 
application of Diagnostic Codes 5256, 5257, 5258, or 5262.  
As noted, both the January 2004 and February 2008 held that 
the ligaments were stable to varus and valgus stress testing, 
Lachman's testing was negative, and there was no evidence of 
effusion.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  As noted, both the January 2004 and 
February 2008 VA examiners held that there was no additional 
pain or loss in range of motion with repetitive motion.  
Thus, there is no clinical evidence that the veteran's pain 
is so disabling such as to warrant a disability rating in 
excess of 10 percent for his right or left knee 
patellofemoral pain syndrome.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected right and left knee disabilities 
have resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation, or has necessitated frequent periods of 
hospitalization.  Accordingly, the Board finds that the 
impairment resulting from the veteran's right and left knee 
disabilities is appropriately compensated by the currently 
assigned schedular ratings and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent are not warranted under Diagnostic Code 5099-5014, or 
any other diagnostic criteria, for the veteran's right knee 
patellofemoral pain syndrome or for his left knee 
patellofemoral pain syndrome.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right knee patellofemoral pain syndrome is 
denied.

Entitlement to an initial disability rating in excess of 10 
percent for left knee patellofemoral pain syndrome is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


